DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-7, 9-10, 12-25, and 27 in the reply filed on 24 February 2021 is acknowledged.
Claim Interpretation


With regard to Claims 2, 3, 4, 5, 6, 9, 10, 14, 15, and 16, the instant specification does not provide context for the term “about”. However, for the purpose of examination, the term “about” will be interpreted as +/- 10%. See MPEP § 2173.05(b)(III)(A).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, it is not clear what “wherein interference between the non-ionic surfactant and the polypeptide during quantification is reduced” is being 
With regard to Claim 1, last line of step c), the line states “wherein the ratio of mobile phase B to mobile phase A is increased compared to step c)”. As such, step c) refers to itself. The Examiner suggests the step in the last line should be step b).
With regard to Claim 15, “the protein” lacks antecedent basis in the claims. The Examiner suggests “the polypeptide” for consistency.
With regard to Claim 16, “the formulation” lacks antecedent basis in the claims.
With regard to Claim 20, “the therapeutic polypeptide” lacks antecedent basis in the claims. Claim 20 is dependent on Claim 16; however, it appears that the claim should be dependent on Claim 19 for antecedent basis of “the therapeutic polypeptide”.
With regard to Claim 27, “the non-ionic detergent” lacks antecedent basis in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12-15, 18-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”).
With regard to Claim 1, Nair et al (Nair) discloses that a simple and fast method for the analysis of polysorbate 80 in pharmaceutical formulations has been developed using high performance liquid chromatography (HPLC) with evaporative light scattering detection (ELSD) (Abstract). 
Nair discloses a method for quantifying a non-ionic surfactant in a composition comprising the non-ionic surfactant and a drug (Page 83, Sections 2.4 and 3.2, Figure 3, Baxter parenteral formulations comprising drug, polysorbate 80, dextrose, water for injection, and hydrochloric acid or sodium hydroxide were run on a chromatography column to separate and quantitate the non-ionic surfactant polysorbate 80).
Nair discloses wherein the method comprises the steps of a) applying the composition to a reversed phase chromatography material, wherein the composition is loaded onto the chromatography material in a solution comprising a mobile phase A and a mobile phase B, wherein mobile phase A comprises water and mobile phase B comprises methanol (P82/Section 2.1, P83/Section 2.3).
Nair discloses eluting the drug from the reversed phase chromatography material with a solution comprising mobile phase A and mobile phase B wherein the ratio of mobile phase B compared to mobile phase A is increased compared to step a) (Figure 3, P83/Section 2.3, Figure 3 shows that the drug plus dextrose was eluted from the column between 1.5 to 4 minutes, which is in the middle of the gradient operation between 30/70 A/B at time 0.0 minutes and 90/10 A/B at time 4 minutes; therefore, the 
Nair discloses eluting the non-ionic surfactant from the chromatography material with a solution comprising mobile phase A and mobile phase B wherein the ratio of mobile phase B to mobile phase A is increased compared to step b) (Figure 3, P83/Section 2.3, Figure 3 shows that the polysorbate 80 (non-ionic surfactant) was eluted from the column after 4 minutes, at which the A/B mobile phase ratio was 90/10; therefore, the ratio of mobile phase B compared to mobile phase A is increased compared to the sample drug eluting step b) in which the A/B ratio was is in the middle of the gradient operation between 30/70 A/B at time 0.0 minutes and 90/10 A/B at time 4 minutes).
Nair discloses d) quantifying the non-ionic surfactant, wherein interference between the non-ionic surfactant and the during quantitation is reduced (P82/Section 2.1, P83/Section 2.3, polysorbate 80 was quantified using an ELSD after separation from the drug and dextrose using the gradient method in Section 2.3; one of ordinary skill in the art would expect the interference between the non-ionic surfactant and the drug to be reduced compared to use of an isocratic method during chromatographic separation).
As above, Nair is directed to Baxter pharmaceutical parenteral formulations comprising drug, polysorbate 80, dextrose, water for injection, and hydrochloric acid or sodium hydroxide were run on a chromatography column to separate and quantitate the non-ionic surfactant polysorbate 80 (Page 83, Sections 2.4 and 3.2, Figure 3). 
However, Nair is silent to the drug being a polypeptide.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the drug of Nair to include a polypeptide, as taught by Kipp, for use as a therapeutic agent in Baxter pharmaceutical formulations administered parenterally.
However, modified Nair is silent to the reversed phase chromatography material being a mixed mode anion exchange chromatography material.
Li et al (Li) discloses that polysorbate 20 is a non-ionic surfactant commonly used in the formulation of therapeutic monoclonal antibodies (mAb) to prevent protein denaturation and aggregation (Abstract). Li presents the characterization and stability study of polysorbate 20 in the presence of an mAb formulation sample matrix (Abstract). Li discloses that most protein drug products contain high concentrations of therapeutic mAb and multiple excipients to enhance stability, control pH, and adjust tonicity, which present significant interference for HPLC analysis of polysorbate (P5151/Column 2). However, Li discloses that a mixed-mode Oasis MAX column comprising both anion-exchange and reversed-phase properties was used to separate the polysorbate 20 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the reversed phase chromatography material of modified Nair to be a mixed mode anion exchange chromatography material, as taught by Li, for use in quantifying polysorbate non-ionic surfactants in pharmaceutical formulations comprising therapeutic monoclonal antibodies, such as provided in modified Nair.
However, modified Nair is silent to mobile phase A comprising acid and mobile phase B comprising acid.
Li discloses that both the aqueous and organic mobile phases comprise formic acid in order to remove proteins as they are positively charged at low pH and are washed out by electrostatic repulsion with the stationary phase, whereas the neutral hydrophobic polysorbate esters are retained on the mixed-mode column through hydrophobic interactions (P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the mobile phase A and mobile phase B of modified Nair to both comprise acid, as taught by Li, in order to remove proteins as they are positively charged at low pH and are washed out by electrostatic repulsion with the stationary phase, whereas the neutral hydrophobic polysorbate esters are retained on the mixed-mode column through hydrophobic interactions.

However, the instant specification discloses that a portion of each of the monoclonal antibody polypeptides will interfere with the quantitation of polysorbate under the conditions as claimed in Claim 1 ([0283], Table 13, [0334], Table 17). Therefore, the therapeutic monoclonal antibodies (polypeptides) of modified Nair would inherently bind to the chromatography material specifically and non-specifically in step a), with specifically bound polypeptide eluting in step b), and non-specifically bound polypeptide eluting in step c).
With regard to Claim 7, modified Nair of Claim 1 comprises formic acid (Li, P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion).
With regard to Claims 12 and 13, Nair discloses that the polysorbate is polysorbate 80 (Abstract).
With regard to Claim 14, Nair discloses wherein the concentration of non-ionic surfactant in the composition is in the range of about 0.001% to 1.0% (w/v) (P84/Table 1, 4 mg/mL = 0.4%).
With regard to Claim 15, modified Nair is silent to wherein the protein concentration in the composition is about 1mg/mL to about 250 mg/mL.
Kipp discloses that the concentration of the pharmaceutical or other active agent will vary, depending on the nature of the chemical/physical nature of the agent, the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the protein concentration in the composition of modified Nair to be about 1mg/mL to about 250 mg/mL, as taught by Nair, since this range is generally acceptable for active agents in pharmaceutical formulations.
With regard to Claim 18, Nair discloses wherein the composition is a pharmaceutical formulation suitable for administration to a subject (Title, Abstract).
With regard to Claims 19 and 20, modified Nair of Claim 1 comprises wherein the polypeptide is a therapeutic polypeptide (Claim 19), wherein the therapeutic polypeptide is a polyclonal or monoclonal antibody (Claim 20) (Kipp, C9/L57-C10/L34).
With regard to Claims 21-25, modified Nair of Claim 1 comprises wherein the mixed mode anion exchange chromatography material comprises a reversed phase, strong anion exchange polymer (Claim 21), wherein the mixed mode anion exchange chromatography material comprises a quaternary amine moiety (Claim 22), wherein the mixed mode anion exchange chromatography material comprises a solid support (Claim 23), wherein the mixed mode anion exchange chromatography material is contained in a column (Claim 24), wherein the mixed mode anion exchange chromatography material is a high performance liquid chromatography (HPLC) material (Claim 25) (Li, P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion, a mixed-mode Oasis MAX column comprising both 
With regard to Claim 27, Nair discloses wherein the non-ionic surfactant is quantified by ELSD or by using a charged aerosol detector (CAD) (Abstract).
Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of LCGC North America (“Understanding gradient HPLC”).
With regard to Claims 2, 3, 4, 9, and 10, modified Nair discloses all the limitations in the claims as set forth above. Nair discloses wherein the ratio of mobile phase B to mobile phase A in step a) is about 30:70 (P83/Section 3.1). Nair discloses that the ratio of mobile phase B to mobile phase A passes through 40:60 in step b) (P83/Section 3.1). Nair discloses wherein the ratio of mobile phase B to mobile phase A is increased to about 90:10 in step c) (P83/Section 3.1). Nair also disclosed that the method was specific for polysorbate 80 in the formulation tested since there were no interferences from the drug or other excipients (Abstract). However, modified Nair is silent to wherein the ratio of mobile phase B to mobile phase A in step a) is about 10:90 (Claim 2), wherein the ratio of mobile phase B to mobile phase A is increased to about Claim 3), wherein the ratio of mobile phase B to mobile phase A is increased to about 100:0 in step c) (Claim 4), wherein the flow rate of the chromatography is about 1.25 mL/minute (Claim 9), wherein step b) starts at about 1 min after the chromatography is initiated and ends at about 3.4 min after the chromatography is initiated and/or step c) starts at about 3.5 min after the chromatography is initiated and ends at about 4.6 min after the chromatography is initiated (Claim 10).
LCGC North America discloses that gradient HPLC can help overcome some of the issues present with isocratic reversed phase separations, typically providing better peak shape and ability to elute analytes with a wide range of hydrophobicity values (Page 1). LCGC America discloses that gradients in reversed-phase HPLC involve the on-line mixing of solvents to achieve a steady increase in the organic solvent (typically methanol or acetonitrile) over the course of the analysis, which serves to increase the elution strength of the eluent over time (Page 1). 
LCGC North America discloses three essential parameters to specify a gradient in reversed phase HPLC: initial %B (organic phase), final %B, and gradient time, and the “big” questions in gradient HPLC is how to decide upon the optimum values for these three parameters (Page 1). LCGC North America discloses an optimization strategy for deciding upon these optimum values beginning with a scouting gradient for method development that increases the eluotropic strength from a low value to a high value over a set period (Page 1). LCGC North America discloses that the analyte elution behavior during this scan can then be used to assess the optimum operating conditions (Page 1). LCGC North America discloses that from the results of the gradient scan 
As shown by LCGC North America, optimization of HPLC gradient methods, while substantial work, is routine and conventional in the art of HPLC gradient method development. Therefore, it would be obvious to one of ordinary skill in the art to find the optimum operating conditions, including flow rate, initial %B, final %B, and gradient time, using only routine and conventional methods known to those skilled in HPLC, to reduce interference between the polysorbate 80 and therapeutic monoclonal antibodies of modified Nair for quantitation of the polysorbate 80.
As the reduction of interference between the polysorbate 80 and therapeutic monoclonal antibodies of modified Nair is a variable that can be modified, among others, by finding the optimum operating conditions for separation of the polysorbate 80 and therapeutic monoclonal antibodies using HPLC, the precise optimum operating conditions would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed ratio of mobile phase B to mobile phase A in step a) is about 10:90 (Claim 2), wherein the ratio of mobile phase B to mobile phase A is increased to about 40:60 in step b) (Claim 3), wherein the ratio of mobile phase B to mobile phase A is increased to about 100:0 in step c) (Claim 4), wherein the flow rate of the chromatography is about 1.25 mL/minute (Claim 9), wherein step b) starts at about 1 min after the chromatography is initiated and ends at about 3.4 min after the chromatography is initiated and/or step c) starts at about 3.5 min after the Claim 10) cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine and conventional experimentation, the operating conditions in the method of modified Nair, as taught by LCGC North America, to reduce interference between the polysorbate 80 and therapeutic monoclonal antibodies (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of Hewitt et al (“Quantitation of polysorbate 20 in protein solutions using mixed-mode chromatography and evaporative light scattering detection”).
With regard to Claim 5, modified Nair discloses all the limitations in the claims as set forth above. However, modified Nair is silent to wherein mobile phase A comprises about 2% acid in water.
Hewitt et al (Hewitt) discloses an HPLC assay requiring no complex sample preparation for the measurement of polysorbate 20 protein solutions (Abstract). Hewitt discloses that with 2% formic acid mobile phase, proteins are typically positively charged and are not retained because of electrostatic repulsions from the quaternary amine in the mixed mode resin (Abstract), similar to what is comprised in modified Nair of Claim 1. Hewitt discloses that mobile phase A is 2% formic acid in water (P157/Section 2.3). Hewitt discloses that the optimal formic acid concentration of 2% was determined based on specific interference of quantitation of polysorbate 20 from sulfate and EDTA, in order to ensure both maximum efficiency of anionic excipient elution and maximum polysorbate 20 sensitivity (Page 158/Section 3.1.2).
Furthermore, Kipp in general discloses that Baxter pharmaceutical formulations administered parenterally (Assignee, C4/L30-41, C9/L57-C10/L34) may contain excipients such as buffers and salts (C21/L45-50). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein mobile phase A comprises about 2% acid in water, as taught by Hewitt and Kipp, in order to ensure both maximum efficiency of anionic excipient elution and maximum polysorbate 20 sensitivity for Baxter pharmaceutical .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of White (US 6,331,254).
With regard to Claim 6, modified Nair discloses all the limitations in the claims as set forth above. Li discloses that both the aqueous and organic mobile phases comprise formic acid in order to remove proteins as they are positively charged at low pH and are washed out by electrostatic repulsion with the stationary phase, whereas the neutral hydrophobic polysorbate esters are retained on the mixed-mode column through hydrophobic interactions (P5152/Experimental Section/Mixed-Mode Chromatography, P5152/Results and Discussion).
However, modified Nair is silent to wherein mobile phase B comprises about 2% acid in methanol.
White discloses methods which employ thin layer chromatography for separating and detecting hydrophobic target molecules (Abstract). White discloses that with regard to the mobile phases containing acetic acid, the concentration of these chemicals, as is well known to the skilled artisan, should be sufficient to effectuate the desired protonation or deprotonation of the sample constituents (C8/L36-43). One of ordinary 
As the extent to which proteins are protonated and positively charged at low pH is a variable that can be modified, among others, by finding the optimum concentration of acid in mobile phase B comprising methanol, the precise acid concentration in mobile phase B would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed mobile phase B comprising 2% acid in methanol cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine and conventional experimentation, the acid concentration in the mobile phase B of modified Nair to reduce interference between the polysorbate 80 and therapeutic monoclonal antibodies (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al (“Determination of polysorbate 80 is parenteral formulations by high-performance liquid chromatography and evaporative light scattering detection”) in view of Kipp (US 7,776,360) and Li et al (“Characterization and stability study of polysorbate 20 in therapeutic monoclonal antibody formulation by multidimensional ultrahigh-performance liquid chromatography-charged aerosol detection-mass spectrometry”), as applied to the claims above, and in further view of Gulati (US 2008/0113443).
With regard to Claim 16, modified Nair discloses all the limitations in the claims as set forth above. However, modified Nair is silent to wherein the formulation has a pH of about 4.5 to about 7.5.
Gulati discloses polypeptide formulations and methods for making, using, and characterizing them (Abstract). Gulati discloses that therapeutic formulations may have a pH range from about 5 to 8 ([0029]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the formulation of modified Nair to have a pH of about 4.5 to about 7.5, as taught by Gulati, since this is an acceptable pH range for therapeutic formulations.
With regard to Claim 17, modified Nair discloses all the limitations in the claims as set forth above. However, modified Nair is silent to wherein the composition further comprises one or more excipients selected from the group consisting of a stabilizer, a buffer, and a tonicity agent.
Gulati discloses polypeptide formulations and methods for making, using, and characterizing them (Abstract). Gulati discloses that acceptable excipients or stabilizers 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the composition of modified Nair further comprises one or more excipients selected from the group consisting of a stabilizer, a buffer, and a tonicity agent, as taught by Gulati, since stabilizers and buffers are commonly found in therapeutic formulations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777